DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on April 4, 2022 is acknowledged.

Claim Objections
Claim 3 objected to because of the following informalities:  Graphing of mold gap value versus elapsed time is interpreted to be merely a means to observe the “starting point of calculation”, and not used by the other claim elements to start or set times.  This is objected to because a graphing means is not cited, as there is no graphic display or other data retrieval means in claims 1 or 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi (US20020145214A1), in view of Murata (US20120146260A1).
With respect to claim 1, the prior art of Murakoshi teaches a foam molding method for performing molding by filling a mold composed of a fixed mold (Fig. 1c, item 2) and a movable mold (Fig. 1c, item 1; [0029]), clamped by a predetermined mold clamping force between 20-100kg/cm2 [0039], with a resin containing a foaming agent [0033, 0040] at a predetermined injection speed from 5-20cm/sec [0039], resulting in a cavity pressure from 20-80kg/cm2 [0042].
Murakoshi teaches the foam molding method comprising: a resin filling step of filling the mold [0047], clamped by the predetermined mold clamping force between 20-100kg/cm2 [0039], with the resin at the predetermined injection rate [0039], and a filling stopping step [0040].  Murakoshi teaches a surface layer curing and filled resin cooling step of curing a surface layer of the resin for a certain time, and cooling the filled resin for 1-8s after the filling is stopped [0048]; a volume controlling step of controlling a volume increase by prima facie obviously reducing the mold clamping force which will retract the movable mold by 1.8mm after curing the surface layer of the resin for a certain time [0049]; and a taking out step of taking out a foam-molded product by opening the mold after the volume controlling step is performed and after cooling the filled resin for a certain time (Fig. 2, movable mold line after solidification; [0046]).
Murakoshi is silent on filling the mold with the resin at the predetermined injection pressure; instead using a predetermined injection speed to create a predetermined cavity pressure.  Murakoshi is silent on a filling stopping step of monitoring a mold gap of the mold during the filling, and stopping the fill when a predetermined mold gap value set in advance is reached; however, Murakoshi teaches the mold gap is known after fill and after the foaming step – as the cavity height is increased from 1.8cm to 3.6cm [0049].
However, the prior art of Murata teaches a molding method for performing molding by filling a mold composed of a fixed mold (Fig. 7b, item 28) and a movable mold (Fig. 7b, item 30), clamped by a predetermined mold clamping force [0069], with a resin at a predetermined injection pressure [0069].  Murata teaches the injection step is stopped when, while monitoring a mold gap of the mold during the filling, a predetermined mold gap value set in advance is reached (Fig 1, item S5; [0059]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known process steps of injection mold filling using a predetermined clamping force and injection pressure with a predetermined mold gap value used to stop injection filling, taught by Murata, to improve the molding process taught by Murakoshi, predictably resulting in precise and optimal molding conditions for improved product quality and reduced cycle times, taught by Murata as advantages over other processes [0006-0007].  
	
With respect to claim 2, Murata teaches a display unit [Fig. 3, Display] in communication with the machine controller as part of its apparatus.  Displays are extremely common to molding machines, and it would be prima facie obvious to use a display for the molding process taught by Murakoshi, in view of Murata, to allow operator input and evaluation to the molding process.
Murakoshi, in view of Murata, is silent on the specific parameters shown on the display during molding.
However, the mold clamping force, injection pressure, and desired mold gap are predetermined, necessary parameters to be selected/indicated for the injection step.  As the display is connected directly with the controller, it would be prima facie obvious these parameters would be available if programmed or selected.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the necessary processing parameters of the mold clamping force, injection pressure, and mold gap value, at a minimum, would be displayed and/or set on a display panel.
With respect to claim 3, Murakoshi teaches a starting point of calculation for starting a surface layer curing time and a resin cooling time in the surface layer curing and filled resin cooling step is set to [0042], when the injection step is completed [0039].  From the process modification by Murata set forth from claim 1, the injection step is completed when the mold gap reaches a predetermined mold gap value (Fig 1, item S5; [0059]).  
With respect to claim 4, Murakoshi teaches control of the volume increase in the volume controlling step is performed by using a mechanical mold opening force by a mold clamping cylinder, shown to retract at a set speed during the “forming step” (Fig. 2, movable mold position line) to enlarge the mold gap to a predetermined value [0049].
With respect to claim 5, Murata teaches a condition setting step of setting in advance the mold clamping force and the injection pressure at a predetermined value from the set data [Claim 1, 0072].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742